IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SEAN M. DONAHUE,                         :   No. 62 MAP 2020
                                         :
                   Appellant             :   Appeal from the Order of the
                                         :   Commonwealth Court at No. 370 MD
                                         :   2020 dated October 21, 2020.
             v.                          :
                                         :
                                         :
LUZERNE COUNTY MANAGER DAVID             :
PEDRI, LUZERNE COUNTY COUNCIL VIA        :
COUNTY COUNCILMAN WALTER L.              :
GRIFFITH, LUZERNE COUNTY BOARD           :
OF ELECTIONS AND REGISTRATION            :
CHAIRMAN JOSE ADAMES, LUZERNE            :
COUNTY DIRECTOR OF ELECTIONS             :
BUREAU SHELBY WATCHILLA,                 :
                                         :
                   Appellees             :


                                   ORDER


PER CURIAM                                            DECIDED: April 29, 2021
      AND NOW, this 29th day of April, 2021, the October 21, 2020 order of the

Commonwealth Court is affirmed.